Title: From Thomas Jefferson to John Murchie, 24 May 1807
From: Jefferson, Thomas
To: Murchie, John


                        
                            Sir
                     
                            Washington May 22. 07.
                                24 1807
                            
                        
                        I went much later in the season than I expected to Monticello, and returned thence but a few days ago. I found by my papers there that the accounts which I had settled with different firms of which the Donalds made a part were with a store in Richmond,  another in New London, & a
                            third in Charlottesville, Albemarle. from the articles composing  the account you inclosed
                            me, I find it must have been the store in Albemarle under the case   of Peter Davie with
                            which I find no settlement. not doubting therefore his correctness. I will pay the account, say £15-17-10 with interest as
                            charged in the account you sent me. this remittance, as well as that for McGehees balance, shall be made with the first convenience, and with little delay. I salute you with
                            respect.
                        
                            Th: Jefferson
                     
                        
                    